REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Uehigashi et al. disclose a robotic floor cleaner which has a tilt sensor which measures the tilt angle of the cleaner and if the angle exceeds a threshold value the controller alters the motion of the cleaner. However there is no teaching or suggestion of an autonomous cleaner which also has the capability of issuing an audible warning from a speaker in response to the detected tilt angle meeting or exceeding a predetermined tilt angle or method of an autonomous floor cleaner issuing an audible warning from a speaker in response to the detected tilt angle meeting or exceeding a predetermined tilt angle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A REDDING whose telephone number is (571)272-1276.  The examiner can normally be reached on M-F 6:00-2:00 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/David Redding/Primary Examiner, Art Unit 3723